DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watamura US Patent 10067536 (provided in the IDS).
Regarding claim 1, Watamura discloses, 
An electronic device (figs 1-6a-c) comprising: 
a first housing (figures 1-3, 6a, element 12a); 

a display module (element 16) including: 
	a first area (region that corresponds to element 18a of the display module 16, figure 6) disposed on the first housing (figure 6a-c) and formed to be a flat surface (figure 6a), 
	a second area (region that corresponds to element 18b of the display module 16, figure 6)  disposed on the second housing and formed to be a flat surface (fig 6a), and 
	a folding area (figure 6c shows the folding area of element 16) formed between the first area and the second area and formed to be a flat surface or a curved surface; and 
a plate (element 18 disposed on the rear of element 16) disposed on a rear surface of the display module, the plate including: 
	a first plate (element 18a, fig 3, 6a-c) coupled to the first area, and 
	a second plate (element 18b, fig 3, 6a-c) coupled to the second area, 
wherein the first plate includes a first slit area (the slit area being where element 22 is disposed in figure 3; Col. 6, lines 44-49, engagement pieces integrally formed) the including: 
	a plurality of first extensions (figure 3, 4 and 6, the extension being element 22s placed along the Y axis of figure 3) extending toward the second plate, and 
	a plurality of first slits (the slits being the indenting between each element 22 such that where element 23 is disposed) formed between the plurality of first extensions, 
wherein the second plate includes a second slit area (the slit area being where element 23 is disposed in figure 3; Col. 6, lines 44-49, engagement pieces integrally formed) including: 

	a plurality of second slits (the slits being the indenting between each element 23 such that where element 22 is disposed) formed between the plurality of second extensions, and 
wherein the electronic device is capable of entering a folded state (figure 1 and 6c folded state) in which the folding area is formed to be a curved surface (figure 6c) and a flat state (figure 2-3, 6a) in which the folding area is formed to be a flat surface (fig 6a).
Regarding claim 2, Watamura discloses, 
wherein the first extensions and the second extensions extend in directions perpendicular to the folding axis (figure 3 and fig 6c, perpendicular to the folding axis similar to figure 6 of present application).
Regarding claim 3, Watamura discloses, 
 wherein a portion of each of the first extensions is formed to correspond to the first area of the display module (as seen in figure 4a, portion of each of the first extension 22 is provided such that it corresponds to the first area 18a region of the display 16 and the remaining (outer most part of element 22) is corresponding to the folding area at least in flat state), and the remaining portion of the first extension is formed to correspond to the folding area of the display module, and 
wherein a portion of each of the second extensions is formed to correspond to the second area (as seen in figure 4c, portion of each of the second extension 23 is provided such that it corresponds to the first area 18b region of the display 16 and the remaining (outer most 
Regarding claim 4, Watamura discloses, 
Wherein the first slit area and the second slit area are disposed in zigzags (as seen in figure 3, in an alternating configuration) such that the first extension extends towards the second slit and the second extension extends toward the first slit (figure 3&5 each extensions 22/23 are extending towards the space between the extensions).
Regarding claim 5, Watamura discloses, 
wherein in the folded state, at least part of each of the first extensions extends in a direction of a tangential surface of the folding area (element 22 as seen in figure 6c, similar to fig 6 of present application), and wherein in the folded state, at least part of each of the second extensions (element 23 as seen in figure 6c, similar to fig 6 of present application) extends in a direction of a tangential surface of the folding area.
Regarding claim 6, Watamura discloses, 
wherein each of the first extensions includes: 
a first surface (upper surface of element 22 which is closest to the display module configured to face the rear surface of the display module, comprises first width, figs, 3, 5 and 6a) in the flat state and having a first width, and a second surface (lower surface of element 22, which is closest to the housing comprises a second width) opposite to the first surface and having a second width, and 

Regarding claim 8, Watamura discloses, 
wherein the first width is substantially the same as the second width (figure 5 shows the top and bottom widths being the same of element 22), and wherein the third width is substantially the same as the fourth width (figure 5 shows the top and bottom widths being the same of element 23).
Regarding claim 9, Watamura discloses, 
Wherein in the flat state, the first extensions and the second extensions are disposed to be spaced apart from the rear surface of the display module at a predetermined interval (figure 3 and clearly shown in figure 6a, the extensions are spaced from the rear of display module element 16). 
Regarding claim 10, Watamura discloses, 
wherein the first extensions extend by a first length in a direction perpendicular to the folding axis, and wherein the second extensions extend by a second length the same as the first length in an opposite direction to the direction in which the first extensions extend (as seen in figure 3 and 4a-4b, the extensions 22 and 23 are extending in opposite direction from each other and perpendicular to the folding axis, similar to fig 5 of present application).
claim 11, Watamura discloses, 
wherein the first plate further includes: 
	a first attached area coupled to the rear surface of the display module (figure 4a-b, 6a-c, the first attached area is where element 18a is indicated to where the separation occurs in figure 6c in the x axis direction), and 
	a first unattached area (figure 4a-b and 5 where the unattached area is the exposed part of element 22, as seen in figure 5) extending from the first attached area, 
wherein the second plate further includes: 
	a second attached area (figure 4a-b, 6a-c, the first attached area is where element 18b is indicated to where the separation occurs in fig 6c in the x axis direction) coupled to the rear surface of the display module, and 
	a second unattached area extending from the second attached area (figure 4a-b and 5 where the unattached area is the exposed part of element 23, as seen in figure 5), and 
wherein in the folded state, the first unattached area and the second unattached area are spaced apart from the folding area (figure 6b-c).
Regarding claim 12, Watamura discloses, 
wherein the first attached area is attached to part of the first area of the display module (as illustrated in figure 6a-c, first attached area of element 18a corresponds to the first area of the display 16), and 
wherein the second attached area is attached to part of the second area of the display module (as illustrated in figure 6a-c, first attached area of element 18b corresponds to the first area of the display 16).
claim 13, Watamura discloses, 
wherein the first attached area and the first unattached area form a first boundary (figure 6c, such that the first boundary is illustrated where end of element 36a is indicated, see annotated drawing, furthermore the boundary is arbitrary since applicant does not explicitly recite that intersection (emphasis added) of the attached and unattached area form a first boundary), 
wherein the second attached area and the second unattached area form a second boundary (figure 6c, such that the first boundary is illustrated where end of element 36d is indicated, see annotated drawing, furthermore the boundary is arbitrary since applicant does not explicitly recite that intersection (emphasis added) of the attached and unattached area form a first boundary), 
wherein the folding axis (as seen in figure 6c, folding between the two illustrated boundaries) is formed between the first boundary and the second boundary, and 
wherein a distance between the first boundary and the second boundary is greater than a width of the folding area of the display module (as seen in the annotated drawing, the distance between the boundaries is greater than the width of the folding area such that folding area is closest to element 36c/36b and boundaries are closer to 36a/36d).

    PNG
    media_image1.png
    628
    686
    media_image1.png
    Greyscale

Regarding claim 14, Watamura discloses, 
wherein the first attached area is formed by a first adhesive layer disposed on the rear surface of the display module (Col. 5 line 66 to col. 7 line 12, figure 6a-c first attached area is secured by use of adhesive and provides teaching for non-adhesive portion as well), and 
wherein the second attached area is formed by a second adhesive layer disposed on the rear surface of the display module (Col. 5 line 66 to col. 7 line 12, figure 6a-c first attached area is secured by use of adhesive and provides teaching for non-adhesive portion as well).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watamura US Patent 10067536.
Regarding claim 7, 
Watamura teaches the shape of the first extensions and the second extensions can be various different shape (figure 5, 7 and 8 shows different types of shape). 
Watamura does not explicitly teach the first width is smaller than the second width, and wherein the third width is smaller than the fourth width.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the shape and size of the extensions of Watamura such that the first width is smaller than the second width and the third with is smaller than the fourth width of the respective extensions, since such a modification would have involved a mere change in the size of a component, additionally, the modification of providing two different width at top and bottom will provide easy interaction between the slits and extension and provide less material thereby less cost yet maintain the supporting featuring of the plate.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watamura US Patent 10067536 in view of Han et al. US Pub 2018/0097197.
Regarding claim 15, 

Watamura does not teach the metal place includes a lattice structure including an opening extending in a direction of the folding axis, and 
Wherein the lattice structure is formed in a position corresponding to the folding area. However, providing lattice structure in a flexible display module is not new. 
Han in similar field of foldable display of an electronic device teaches a metal plate (element 200, paragraph 49) including a lattice structure (fig 6, 10a, 11a, shows the various different shapes of lattice and figure 14 shows similar cross section as of present application's figure 7) including an opening extending in a direction of the folding axis (figures 6, 10a, 11a and figure 14), and 
Wherein the lattice structure is formed in a position corresponding to the folding area (as seen in figs. 6, 10a, 11a, 14, provided in the folding region r3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the metal plate of Watamura such that lattice structure as taught by Han such modification will render the metal plate of Watamura to include a lattice structure including opening as claimed in the folding area, such modification will provide the desired flexibility yet provide desired strength of the metal plate and provide an access for the heat to dissipate.

Claim(s) 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watamura US Patent 10067536 in view of Son et al. US Pub 2018/0197933.
Regarding claim 16, Watamura teaches, 
A display assembly (figs 1-6a-c) comprising: 
a display module (element 16); 
a first plate (element 18a) disposed under the display module; and 
a second plate (element 18b) disposed under the display module and spaced apart from the first plate at a predetermined interval (at least spaced apart in folding configuration), 
wherein the first plate (element 18a) includes: 
	a first coupled area (figures 4a-b, 6a-c, where the coupled area is where in figure 6c, the plate is coupled to the rear of the display 16) coupled to a rear surface of the display module, and 
	a first uncoupled area (figure 6a-c, uncoupled area such that this is towards the non-adhered region and as seen in at least fig 6c first plate 18a is not coupled to the rear of the display) not coupled to the rear surface of the display module, the first uncoupled area extending from the first coupled area toward the second plate and having a plurality of first slits (plurality of slits formed between each adjacent element 22 and as described in claim 1) formed therein, and 
wherein the second plate (element 18b) includes: 
	a second coupled area (figures 4a-b, 6a-c, where the coupled area is where in figure 6c, the plate is coupled to the rear of the display 16) coupled to the rear surface of the display module; and 

Watamura does not teach the detail layers of the display module, such as the display module including:
a cover layer configured to form a surface of the display assembly, 
a panel layer disposed under the cover layer and including a pixel array, and 
a buffer layer disposed under the panel layer; 
Son in similar field of electronic device teaches a display module including a cover layer (figure 5, elements 410, 415, 430) configured to form a surface of the display assembly, 
a panel layer (element 200, excluding element 110, and the specific layers within including pixels layers at least 310) disposed under the cover layer and including a pixel array, and 
a buffer layer (element 110, fig 5, paragraph 78-79) disposed under the panel layer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the specific layers of the display module as taught by Son as the layers of display module of Watamura, since these layers are known in the area of display module and by having the cover, buffer and panel, the desired protection and image viewing is provided to the user. 
claim 17, Watamura as modified by Son teaches, 
wherein at least a partial area of the display module is formed to be a bendable area (figure 6a-c shows the bendable area of the modified display 16), and wherein the first plate and the second plate are coupled to the rear surface of the display module such that the first slits and the second slits correspond to the bendable area (figure 3, 4a- and 6a shows the slits as described in the independent claim(s) provided in the bendable area).
Regarding claim 18, Watamura as modified by Son teaches, 
wherein the first plate and the second plate are formed such that the first slits and the second slits are disposed in zigzags (as seen in figure 3, in an alternating configuration).
Regarding claim 19, Watamura as modified by Son teaches, 
wherein each of the first plate and the second plate is formed of a metallic material (Col. 5, lines 49-51, metal plates).
Regarding claim 20, Watamura as modified by Son teaches, 
wherein the first coupled area is coupled to one side of the bendable area (as seen in figure 6c, and illustrated in the annotated drawing above, such that the coupled area is secured to the one side of bendable area, such that this is corresponding to side of element 18a), and wherein the second coupled area is coupled to an opposite side of the bendable area (as seen in figure 6c, and illustrated in the annotated drawing above, such that the coupled area is secured to the one side of bendable area, such that this is corresponding to side of element 18a).
Regarding claim 21, Watamura as modified by Son teaches, 

Regarding claim 22, Watamura as modified by Son teaches, 
 wherein the buffer layer comprises a polyimide (PI) substrate (as taught by Son element 110 made of polyimide, paragraph 78, thereby the modified display includes the buffer layer which is polyimide substrate).
Regarding claim 23, Watamura as modified by Son teaches, 
further comprising a metal plate (Watamura disposes the metal plate element 20 between the display panel and the plates 18a/b, thereby the modified display panel will comprise the PI substrate and thereby the metal plate 20 is disposed below PI substrate and above the plates 18a/b) arranged between the PI substrate and the first and second plates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. US Pub 2019/0302848 in figures 1-2 teaches plates with respective extensions and slits (1411 and 1421). 
Lin US Pub 2018/0343756 teaches the housing plates being spaced apart. 
Hashimoto et al. US Pub 2018/0335679, at least figure 5d zigzag configuration. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841




Primary Examiner, Art Unit 2841